ACCEPTED
                                                                                                 01-14-01006-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             9/9/2015 3:08:15 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                      IN THE COURT OF APPEALS OF TEXAS
                           FIRST JUDICIAL DISTRICT
                                                                                FILED IN
CHARLES RAY CARTER                             §                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                               §                         9/9/2015 3:08:15 PM
vs.                                            §                  Case   No.  01-14-01006-CR
                                                                         CHRISTOPHER A. PRINE
                                               §                                 Clerk
THE STATE OF TEXAS                             §

                   MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

        Appellant Charles Ray Carter, through counsel, moves the Court to extend time
to file his brief, due September 8, 2015, for the following reasons:

1. Counsel, Assistant Public Defender, Melissa Martin has been working on many cases
including, but not limited to Humphrey v. State , 14-15-00226-CR; Hill v. State, 01-14-00945-
CR; Sanchez v. State, 01-15-00609-CR; Davison v. State, 14-15-00511-CR; Jones v. State, PD-
0587-CR (brief due September 29, 2015); as well as the instant case and has been unable
to complete the brief despite due diligence.

2.    This is the fourth request for an extension in this case.

3. This is a murder case in which a motion for new trial was held, which involved many
documents and which lasted several hours. The brief is nearly complete but still requires
editing. Further, due to some confusion as to which documents belonged in the reporter’s
record, the record from the hearing needs further correction, despite the first amended
version submitted to the Court.

4. This office recently lost a member of the appellate staff and his cases have been
distributed among the seven remaining appellate lawyers; this has temporarily created
unanticipated scheduling difficulties.

       In view of the foregoing, Mr. Carter asks the Court to extend the time to file his
brief for 30 days, or up to and including October 6, 2015. Counsel anticipates filing the
brief sooner than that but asks for 30 days out of an abundance of caution. This request
is made in the interest of justice and effective assistance of counsel and not for
purposes of delay.
                                 Respectfully submitted,

                                 ALEXANDER BUNIN
                                 Chief, Harris County Public Defender’s Office

                                 /s/ Melissa Martin
                                 _________________________________
                                 MELISSA MARTIN
                                 Assistant Public Defender
                                 TX. Bar No. 24002532
                                 1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on September 9, 2015.


                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin